             Case 1:19-cv-10342 Document 1 Filed 11/06/19 Page 1 of 9



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


 HUGHRICH ENTERPRISES LLC,                           Case No.:

                                Plaintiff,

                -against-                                          COMPLAINT

 GBG USA INC.,

                                Defendant.


       Plaintiff Hughrich Enterprises LLC (“Hughrich” or “Plaintiff”), by and through its

undersigned counsel, Norris McLaughlin, P.A., for its complaint against defendant GBG USA

Inc. (“GBG” or “Defendant”), respectfully alleges, upon knowledge as to its own actions and

information and belief as to others’ actions, as follows:

                                     NATURE OF ACTION

       1.      This action arises out of GBG’s breach of its obligations to Hughrich under a May

18, 2018 consulting agreement (the “Consulting Agreement”). A copy of the Consulting

Agreement is attached hereto as Exhibit “A” and incorporated herein. GBG retained Hughrich to

provide consulting services for a term commencing on May 1, 2018 continuing through April 30,

2020, with a fixed consulting fee to be paid to Hughrich of $21,000 per month. Hughrich was

also eligible to receive a bonus of up to $100,000 per fiscal year provided that certain financial

targets were met. GBG has not made payment to Hughrich on any invoices since payment for

the May 2019 invoice, and has indicated that it will not pay the pending invoices or any future

invoices. Accordingly, Hughrich brings this action against GBG for the monthly service fees

and bonus payments owed to it under the Consulting Agreement.
             Case 1:19-cv-10342 Document 1 Filed 11/06/19 Page 2 of 9



                                            PARTIES

       2.      Hughrich is a Florida limited liability company, with a principal place of business

in West Palm Beach, Florida. The members of Hughrich are domiciliaries of Florida.

       3.      Upon information and belief, GBG is a Delaware corporation with its principal

place of business in New York, New York.

                                JURISDICTION AND VENUE

       4.      Jurisdiction exists pursuant to 28 U.S.C. § 1332, as the parties are diverse in

citizenship and the amount in controversy exceeds $75,000, exclusive of interest and costs.

       5.      GBG consented to personal jurisdiction of this Court pursuant to section 17 of the

Consulting Agreement.

       6.      Venue is appropriate in the United States District Court for the Southern District

of New York under 28 U.S.C. § 1391(b)(1) because it is the judicial district in which GBG

resides, and the parties agreed that any claim shall be filed in New York, New York.

                                             FACTS

Background and Terms of the Consulting Agreement

       7.      In or about December 2017, TASL Brand Holdings LLC (“TASL Holdings”)

acquired through a series of transactions certain intellectual property including the “Tahari ASL”

brand. Prior to those transactions, Tahari ASL L.L.C., a company co-founded and managed by

Hughrich’s manager, Arthur S. Levine (“Levine”), had produced and marketed women’s

clothing under the “Tahari ASL” brand and related brands.

       8.      Contemporaneously with the acquisition of that intellectual property, TASL

Holdings and GBG entered into a License Agreement, dated December 18, 2017, as amended

(the “License Agreement”).




                                                 2
             Case 1:19-cv-10342 Document 1 Filed 11/06/19 Page 3 of 9



       9.      The TASL Division of GBG was established pursuant to the License Agreement

for the purpose of designing, importing, manufacturing, distributing, marketing, promoting and

selling women’s suits, suit separates and dresses bearing the Tahari ASL brand, certain other

brands as listed on Schedule 2 of the License Agreement, or other brands subsequently

developed or acquired by the TASL Division, and subsequently introduced by the TASL

Division (collectively, the “TASL Business”).

       10.     On or about May 18, 2018, GBG and Hughrich entered into the Consulting

Agreement, under which Hughrich was to provide the services of Levine to “act as a strategic

advisor with respect to the ‘Tahari ASL’ brand and the TASL Business, providing continued

education, advice and guidance with respect to the creative process and direction of the TASL

Business and the value proposition of the TASL Business to the end consumer.” Hughrich,

which is managed by Levine, did make Levine available to provide the consulting services under

the Consulting Agreement.

       11.     The Consulting Agreement provided that Hughrich would be paid a monthly fee

of $21,000, payable each month within fifteen days of receipt by GBG of a non-detailed invoice.

       12.     Hughrich billed GBG monthly, and until recently, GBG paid such invoices.

Payments were made by GBG through the invoice for the month of May 2019.

       13.     The Consulting Agreement also provided for a yearly bonus to be paid to Hughrich,

provided that a profit threshold was met. Specifically, Section 5 of the Consulting Agreement

stated as follows:

       (a)     If, at the end of the fiscal year of [GBG], the Operating Profit set forth in
               the Target Budget has been achieved, [Hughrich] will be entitled to a bonus
               of One Hundred Thousand Dollars ($100,000) (such amount, the “Bonus
               Target”);




                                                 3
              Case 1:19-cv-10342 Document 1 Filed 11/06/19 Page 4 of 9



       (b)     If, at the end of the fiscal year of [GBG], between 70% and 100% of the
               Operating Profit set forth in the Target Budget has been achieved,
               [Hughrich] will be entitled to a bonus equal to the Bonus Target multiplied
               by the proportional level of the Operating Profit achieved and 100% (e.g.,
               if 90% of the Operating Profit set forth in the Target Budget is achieved,
               [Hughrich] shall be entitled to receive 66.67% ((90%-70%)/30%) of your
               Bonus Target).

(Consulting Agreement, §5.)

       14.      The initial term of the Consulting Agreement runs from May 1, 2018 through

April 30, 2020, and automatically renews unless either party gives written notice of nonrenewal

at least ninety (90) days prior to the expiration of the current term. (Consulting Agreement, §3.)

       15.     Section 17 of the Consulting Agreement provides, in part, that any litigation

between the parties is to take place in New York, New York and that the prevailing party is

entitled to its attorney’s fees, costs and expenses:

               Any claim or controversy between the parties arising out of or
               related to this [Consulting] Agreement shall be filed only in a court
               situated in New York, New York, and [Hughrich] and the [GBG]
               each hereby consents to the jurisdiction of such courts for such
               purposes. In any such litigation, the prevailing party will be entitled
               to recover from the nonprevailing party all of the prevailing party's
               reasonable costs and expenses of such litigation, including fees and
               disbursements of attorneys and experts.

(Consulting Agreement, §17.)

GBG Breached The Consulting Agreement

       16.     On or about August 8, 2019, Hughrich sent to GBG an invoice in the amount of

$21,000, for consulting fees for the month of June 2019. A copy of the June 2019 invoice is

attached hereto as Exhibit “B” and incorporated herein.

       17.     On or about August 8, 2019, Hughrich sent to GBG an invoice in the amount of

$21,000, for consulting fees for the month of July 2019. A copy of the July 2019 invoice is

attached hereto as Exhibit “C” and incorporated herein.



                                                  4
             Case 1:19-cv-10342 Document 1 Filed 11/06/19 Page 5 of 9



       18.     On or about September 23, 2019, Hughrich sent to GBG an invoice in the amount

of $21,000, for consulting fees for the month of August 2019. A copy of the August 2019 invoice

is attached hereto as Exhibit “D” and incorporated herein.

       19.     On or about September 23, 2019, Hughrich sent to GBG an invoice in the amount

of $21,000, for consulting fees for the month of September 2019. A copy of the September 2019

invoice is attached hereto as Exhibit “E” and incorporated herein.

       20.     On or about November 5, 2019, Hughrich sent to GBG an invoice in the amount

of $21,000, for consulting fees for the month of October 2019. A copy of the October 2019

invoice is attached hereto as Exhibit “F” and incorporated herein.

       21.     GBG has not paid Hughrich the monthly invoices for June, July, August and

September 2019, despite being provided monthly invoices by Hughrich as required by the

Consulting Agreement and payments, therefore, are overdue.

       22.     Based upon communications from GBG, Hughrich does not expect that GBG will

pay the October 2019 invoice or any subsequent invoices.

       23.     On September 17, 2019, Les Schreiber (“Schreiber”), on behalf of Hughrich,

emailed GBG to inquire about when payment would be made on the outstanding invoices.

Schreiber was advised by a GBG representative that she was directed to “stop all payments

monthly [on the] consulting [agreement].”

       24.     On September 26, 2019, GBG’s accounts payable representative emailed

Schreiber stating “Per our management’s instruction, we should not to pay this vendor-

*Z*HUGHRICH ENTERPRISES LLC. Therefor [sic] we will disregard enclosed invoices and

any invoices sent by this vendor in future.”




                                                5
               Case 1:19-cv-10342 Document 1 Filed 11/06/19 Page 6 of 9



         25.    On or about October 11, 2019, Hughrich’s counsel wrote to GBG demanding full

and immediate payment of the past due consulting fees and requesting assurance that further

payments would be made as they became due under the Consulting Agreement. The October 11

letter also sought confirmation about the status of any bonus for the 2019 fiscal year.

         26.    GBG did not respond to the October 11, 2019 correspondence and still has not

paid the outstanding amounts owed to Hughrich under the Consulting Agreement.

                                  FIRST CAUSE OF ACTION
                                     (Breach of Contract)

         27.    Hughrich repeats and realleges the allegations contained in paragraphs 1 through

26 as though fully set forth herein.

         28.    The Consulting Agreement constitutes a valid and binding agreement between

Hughrich and GBG.

         29.    Hughrich has fully complied with its obligations pursuant to the Consulting

Agreement.

         30.    GBG has breached its obligations under the Consulting Agreement by failing to

make payment to Hughrich for the invoices for the months of June 2019 to date and by

communicating that it will no longer pay for any invoices from Hughrich.

         31.    Upon information and belief, GBG has also breached Section 5 of the Consulting

Agreement by failing to pay Hughrich a bonus at the end of GBG’s fiscal year (March 31, 2019).

GBG is not expected to pay Hughrich a bonus at the end of GBG’s next fiscal year (March 31,

2020).

         32.    As a result of the aforementioned breaches, Hughrich has been damaged in an

amount to be determined at trial but estimated to exceed $450,000.




                                                 6
              Case 1:19-cv-10342 Document 1 Filed 11/06/19 Page 7 of 9



                                 SECOND CAUSE OF ACTION
                                      (Account Stated)

        33.     Hughrich repeats and realleges the allegations contained in paragraphs 1 through

32 as though fully set forth herein.

        34.     Hughrich provided GBG monthly invoices for the months of June, July, August,

September and October 2019, each in the amount of $21,000.

        35.     Each of Hughrich’s invoices is an account stated in the specific amounts between

Hughrich and GBG.

        36.     GBG received and accepted the aforesaid invoices without protest or objection

but failed and refused to pay the amounts due and owing.

        37.     Hughrich has requested that GBG pay the balance due with respect to these

accounts, but GBG has refused to do so.

        38.     By reason of GBG’s receipt and acceptance without objection of Hughrich’s

invoices, there is an account stated between the parties with regard to the invoices, and Hughrich

is entitled to judgment as and against GBG in the principal sum of $105,000, together with

attorneys’ fees, costs and interest.

                                  THIRD CAUSE OF ACTION
                                (Anticipatory Breach of Contract)

        39.     Hughrich repeats and realleges the allegations contained in paragraphs 1 through

38 as though fully set forth herein.

        40.     Pursuant to the Consulting Agreement, and in exchange for good and valuable

consideration, GBG agreed to, inter alia, pay Hughrich a $21,000 per month consulting fee for

the duration of the term of the agreement.




                                                7
             Case 1:19-cv-10342 Document 1 Filed 11/06/19 Page 8 of 9



       41.     GBG has not paid the monthly consulting fee since payment of the May 2019

invoice, despite Hughrich having fully complied with its obligations pursuant to the Consulting

Agreement.

       42.     In the September 17 and September 26 email communications with Schreiber,

GBG expressly stated that GBG management had made the determination and directed GBG’s

accounts payable department to not pay Hughrich the amounts owed under the outstanding

invoices, as well as any future invoices.

       43.     On October 11, 2019, Hughrich’s counsel wrote to GBG demanding full and

immediate payment of the past due consulting fees and requesting assurance that further

payments would be made as they became due under the Consulting Agreement. The October 11

letter also sought confirmation about the status of any bonus for the 2019 fiscal year.

       44.     GBG has not responded to Hughrich’s October 11, 2019. GBG did not pay the

outstanding amount due to Hughrich and failed to provide assurances that the payments would be

made as they became due under the Consulting Agreement.

       45.     GBG has no basis to refuse the monthly payment of the consulting fee as required

under the Consulting Agreement.

       46.     As a result of the aforementioned anticipatory breach, Hughrich has been

damaged in an amount to be determined at trial but estimated to exceed $450,000.

               WHEREFORE, Plaintiff Hughrich Enterprises LLC hereby demands that a

judgment be entered as follows:

       (a)     On Hughrich’s first cause of action, compensatory damages to Hughrich in an

               amount to be determined at trial but estimated to exceed $450,000, together with

               pre-judgement and post-judgment interest, attorneys’ fees, costs and expenses;




                                                 8
             Case 1:19-cv-10342 Document 1 Filed 11/06/19 Page 9 of 9



       (b)     On Hughrich’s second cause of action, compensatory damages to Hughrich in the

               amount of $105,000, together with pre-judgement and post-judgment interest,

               attorneys’ fees, costs and expenses;

       (c)     On Hughrich’s third cause of action, compensatory damages to Hughrich in an

               amount to be determined at trial but estimated to exceed $450,000, together with

               pre-judgement and post-judgment interest, attorneys’ fees, costs and expenses;

together with such other, further and different relief that the trial court deems just and proper in

the circumstances.


Dated: New York, New York                     NORRIS MCLAUGHLIN, P.A.
       November 6, 2019

                                          By: /s/ Mark L. Weyman
                                              Mark L. Weyman, Esq.
                                              Eleanor Grinshteyn, Esq.
                                              875 Third Avenue, 8th Floor
                                              New York, New York 10022
                                              Phone: (212) 808-0700
                                              Fax: (212) 808-0844
                                              Email: mweyman@norris-law.com
                                              Email: egrinshteyn@norris-law.com
                                              Attorneys for Plaintiff Hughrich Enterprises LLC




                                                 9
